McMurray, Chief Judge.
The Supreme Court of Georgia in City of Atlanta v. Gilmere, 252 Ga. 406 (314 SE2d 204) having interpreted OCGA § 18-4-21 (formerly Code Ann. § 46-306 (Ga. L. 1976, pp. 1608, 1615; 1977, p. 634; 1980, pp. 1769, 1772)) as in no wise subjecting a city employee’s salary to garnishment when the judgment serving as, the basis for issuance of the summons of garnishment arises out of liability incurred in the scope of the employee’s governmental employment while responding to an emergency, and that the City of Atlanta was not liable to any extent to pay the judgment in the case sub judice, our judgment in City of Atlanta v. Gilmere, 168 Ga. App. 773 (310 SE2d 736), affirming the trial court in part, was reversed. Accordingly, the opinion and judgment of the Supreme Court is hereby made the judgment of this court and the entire judgment of the trial court is reversed.

Judgment reversed.


Birdsong and Benham, JJ., concur.